EXHIBIT 10.1
 
[EXECUTION COPY]
 
 
 
 
 
 
 
 
 
LIMITED LIABILITY COMPANY AGREEMENT
 
 
OF
 
CLARK BENSON, LLC
 
 
Dated as of January 26, 2006
 
 
 
 
 
 
 
 
THE UNITS OF LIMITED LIABILITY COMPANY INTEREST CREATED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES ACT, AND
MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER
APPLICABLE SECURITIES LAWS. THE SALE, TRANSFER (OTHER THAN A PERMITTED
TRANSFER), PLEDGE OR HYPOTHECATION OF ANY OF THESE UNITS OF LIMITED LIABILITY
COMPANY INTERESTS REQUIRES THE CONSENT OF THE MANAGER.
 



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page


ARTICLE I
 
DEFINITIONS
 
1
 
1.01
 
Definitions
 
1
 
 
ARTICLE II
 
 
GENERAL PROVISIONS
 
 
1
 
2.01
Organization of the Company
1
2.02
Name of the Company
1
2.03
Business of the Company
1
2.04
Place of Business of the Company; Registered Agent
2
2.05
Duration of the Company
2
2.06
Scope of Members’ Authority
2
2.07
Title to Company Property
2
2.08
Members’ Names and Addresses
2
2.09
 
Additional Members
 
2
 
 
ARTICLE III
 
 
DISTRIBUTIONS
 
 
3
 
3.01
Distributions
3
3.02
Non-Cash Distributions
3
3.03
 
Amounts Withheld
 
3
 
 
ARTICLE IV
 
 
CAPITAL CONTRIBUTIONS, PROFITS AND LOSSES, WORKING CAPITAL AND ACQUISITION LOANS
 
 
4
 
4.01
Capital Contributions
4
4.02
Capital Accounts
4
4.03
Allocations of Income, Gain, Loss, and Deduction
4
4.04
Special Allocations
5
4.05
Allocations and Distributions Upon Change of Interest
5
4.06
Separately Stated Items
5
4.07
 
Working Capital and Acquisition Loans
 
5
 
 
ARTICLE V
 
 
MANAGEMENT
 
 
7
 
5.01
General
7
5.02
Certain Powers of the Principals
8
5.03
Election and Tenure
9
5.04
Officers
9
5.05
Liability for Certain Acts
9
5.06
Manager Has No Exclusive Duty to Company
10
5.07
Indemnification
10
5.08
 
Certain Expenses
 
10
 
 
ARTICLE VI
 
 
RIGHTS AND OBLIGATIONS OF MEMBERS
 
 
10
 
6.01
Limitation of Liability
10
6.02
Company Debt Liability
10
6.03
List of Members
10

 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
Page


6.04
Company Books
10
6.05
 
Priority and Return of Capital
 
11
 
 
ARTICLE VII
 
 
BOOKS, RECORDS AND BANK ACCOUNTS
 
 
11
 
7.01
Tax and Financial Matters
11
7.02
Books and Records
11
7.03
Accounting Basis and Fiscal Year
11
7.04
Reports
11
7.05
 
Bank Accounts
 
12
 
 
ARTICLE VIII
 
 
TRANSFERABILITY OF UNITS
 
 
12
 
8.01
General
12
8.02
Assignment
12
8.03
Rights of First Refusal on Voluntary Transfers
12
8.04
Transfers by Operation of Law
14
8.05
Put Right of Winsor; Call Right of the Company; Change of Control Purchase
14
8.06
Take Along Right
17
8.07
 
Tag Along Right
 
17
 
 
ARTICLE IX
 
 
CERTIFICATES
 
 
18
 
9.01
 
Certificates; Legends
 
18
 
 
ARTICLE X
 
 
DISSOLUTION AND TERMINATION; NO CONVERSION
 
 
19
 
10.01
Events of Dissolution
19
10.02
Distributions Upon Liquidation
19
10.03
 
No Conversion of Company
 
19
 
 
ARTICLE XI
 
 
REPRESENTATIONS, AGREEMENTS AND COVENANTS BY THE MEMBERS
 
 
20
 
11.01
Investment Intent
20
11.02
Securities Regulation
20
11.03
Binding Agreement
20
11.04
Tax Position
20
11.05
Attorney’s Review
21
11.06
Non-Disclosure
21
11.07
Public Company
21
11.08
Special Covenants Relating to Winsor
21
11.09
Bank Guarantee and Security
21
 
ARTICLE XII
 
 
MISCELLANEOUS
 
 
22
 
12.01
Notices
22
12.02
Successors and Assigns
22
12.03
Amendments
22

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
Page

 
12.04
Partition
22
12.05
No Waiver
23
12.06
Exhibits
23
12.07
Entire Agreement
23
12.08
Captions
23
12.09
Counterparts
23
12.10
Applicable Law
23
12.11
Gender, Etc
23
12.12
Equitable Remedies
23
12.13
Arbitration
23
12.14
 
Creditors
 
24
 



 
iii

--------------------------------------------------------------------------------


 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
CLARK BENSON, LLC
 
THIS LIMITED LIABILITY COMPANY AGREEMENT of CLARK BENSON, LLC, a limited
liability company organized pursuant to the Act (the “Company”), is entered into
as of January 26, 2006 (the “Effective Date”), by and among the Company and the
Persons set forth on Schedule A, as amended from time to time (each, a “Member”
and collectively, the “Members”).
 
PRELIMINARY STATEMENT
 
WHEREAS, the Company was formed as a Delaware limited liability company pursuant
to a Certificate of Formation filed with the Secretary of State of the State of
Delaware on October 26, 2005;
 
WHEREAS, the Members desire to provide, inter alia, for the operation of the
Company, and, in general, to set out fully the rights and obligations of the
Members, the Manager, the Principals and officers of the Company.
 
ARTICLE I
 
DEFINITIONS
 
1.01 Definitions. The defined terms used in this Agreement shall have the
meanings specified in Schedule B hereto.
 
ARTICLE II
 
GENERAL PROVISIONS
 
2.01 Organization of the Company. The parties hereto hereby acknowledge that the
limited liability company has been organized pursuant to the provisions of the
Act. Except as expressly provided herein, the rights and obligations of the
Members and the administration and termination of the Company shall be governed
by the Act. The Manager shall take all actions necessary to assure the prompt
filing of any documents or instruments necessary or appropriate to effectuate
the provisions of this Agreement and the conduct of the operations of the
Company as contemplated hereby.
 
2.02 Name of the Company. The name of the Company shall be Clark Benson, LLC or
such other name as the Manager may from time to time determine upon Consent of
the Members. The Manager shall cause to be filed on behalf of the Company such
limited liability company, assumed or fictitious name or foreign qualification
certificate or certificates as may from time to time be required by law.
 

--------------------------------------------------------------------------------


 
2.03 Business of the Company.
 
(a) The business of the Company shall be (i) to build a business to capture a
share of financial planning, estate planning, employee benefits and wealth
management services market through acquisitions and/or affiliated models;
provided, however, that to the extent that a transaction within the scope of
(i) could also be within the scope of one or more of Clark, Inc.’s operating
divisions, the CEO of Clark, Inc. will determine wherein the transaction will
occur and the Board will determine if the transaction will occur, and (ii) to
pursue and engage in other related and unrelated business opportunities as they
may arise as agreed to by the Principals with the consent of the Clark, Inc.
Board of Directors. For these purposes, if an acquisition is originated and
developed by the Company, there shall be a rebuttable presumption that the
opportunity should be pursued through the Company rather than another operating
division of Clark, Inc.
 
(b) The Company shall be a limited liability company solely for the purposes set
forth in this Section 2.03. Except as provided in this Agreement, the Company
shall not engage in any other activity or business.
 
2.04 Place of Business of the Company; Registered Agent. The principal place of
business of the Company shall be located at 102 South Wynstone Park Drive, North
Barrington, IL 60010. The Principals may, at any time and from time to time,
change the location of the Company’s principal place of business. The registered
agent for service of process for the Company in the State shall be Corporation
Trust Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 18901.
 
2.05 Duration of the Company. The Company shall have perpetual existence unless
sooner terminated in accordance with Article X hereof.
 
2.06 Scope of Members’ Authority. Except as expressly provided for in this
Agreement, no Member shall have any authority to act for, hold himself or itself
out as the agent of, or assume any obligation or responsibility on behalf of,
any other Member or the Company.
 
2.07 Title to Company Property. All property owned by the Company, whether real
or personal, tangible or intangible, shall be deemed to be owned by the Company
as an entity, and no Member, individually, shall have any ownership of such
property. The Company may hold any of its assets in its own name or in the name
of its nominee, which nominee may be one or more individuals, partnerships,
trusts or other entities.
 
2.08 Members’ Names and Addresses. The names and addresses of the Members are as
set forth on Schedule A.
 
2.09 Additional Members. The Company shall not admit any additional Members
except pursuant to Article VIII.
 
2

--------------------------------------------------------------------------------


 
ARTICLE III
 
DISTRIBUTIONS
 
3.01 Distributions.
 
(a) First, within sixty (60) days following the end of each Fiscal Year (or if
later, the date the audited financial statements of the Company are completed,
but in no event later than seventy-five (75) days following the end of each
Fiscal Year), the Company shall pay in cash a Winsor Distribution to Winsor with
respect to the just completed Fiscal Year; provided, however, that the payment
of such Winsor Distribution shall be accelerated in the event that Winsor ceases
to be a Member of the Company, and shall be made within sixty (60) days
following the date in which Winsor ceases to be a Member in an amount determined
based on the number of days during which Winsor was a Member of the Company
during such Fiscal Year.
 
(b) Next, on or about the time of the Winsor Distribution, the Company shall pay
in cash the Clark Distribution.
 
(c) Distributions made in connection with a Capital Transaction shall be
distributed in accordance with Section 10.02(b) on or about the time of the
Winsor Distribution.
 
(d) In the event that the Company does not have the funds available to make any
distributions provided in this Section 3.01, Clark hereby agrees to loan such
funds to the Company in order to enable the Company to timely and fully make all
such distributions.
 
3.02 Non-Cash Distributions. If any non-cash assets of the Company shall be
distributed in kind, such assets shall be distributed on the basis of the then
fair market value thereof as determined by the Company.
 
3.03 Amounts Withheld. All amounts withheld pursuant to the Code or any
provisions of any state, local or foreign tax law with respect to any payment,
distribution or allocation to the Members shall be treated as amounts paid or
distributed, as the case may be, to the Members with respect to which such
amount was withheld pursuant to this Section 3.03 for all purposes under this
Agreement. The Company is authorized to withhold from payments and
distributions, or with respect to allocations to the Members, and pay over to
any federal, state and local government or any foreign government, any amounts
required to be so withheld pursuant to the Code or any provisions of any other
federal, state or local law or any foreign law, and shall allocate any such
amounts to the Members with respect to which such amount was withheld.
 
3

--------------------------------------------------------------------------------


 
ARTICLE IV
 
CAPITAL CONTRIBUTIONS, PROFITS AND LOSSES,
WORKING CAPITAL AND ACQUISITION LOANS
 
4.01 Capital Contributions.
 
(a) Each Member has made a Capital Contribution in the amount set forth in
Schedule A hereto as of the date hereof.
 
(b) No interest shall accrue on any contributions to the capital of the Company,
and no Member shall have the right to withdraw or to be repaid any capital
contributed by him or it or to receive any other payment in respect of his or
its interest in the Company (including, without limitation, upon withdrawal from
the Company), except as specifically provided in this Agreement.
 
4.02 Capital Accounts. A single Capital Account shall be established and
maintained for each Member in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv). The Capital Account of each Member shall be initially
as set forth on Schedule A hereto and (i) shall be increased by the amount of
any additional capital contributions and allocations to the Member of items of
Book income and gain, (ii) shall be decreased by the amount of distributions to
the Member under this Agreement and allocations to the Member of items of Book
loss and deduction, and (iii) shall otherwise be appropriately adjusted in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv).
 
4.03 Allocations of Income, Gain, Loss, and Deduction.
 
(a) Items Not Arising from a Capital Transaction. For each Fiscal Year, items of
Book income, gain, loss, or deduction, other than such items arising from a
Capital Transaction, shall be allocated among the Members as follows:
 
(i) To Winsor, items of Book income and gain so that, immediately after giving
effect to such allocation, Winsor’s Capital Account balance (determined without
regard to the amount of Winsor’s Capital Contribution) will equal, as nearly as
possible, the Winsor Distribution with respect to such Fiscal Year (and payable,
unless accelerated under Section 3.01(a), in the following Fiscal Year), plus
any unpaid Winsor Distributions with respect to prior Fiscal Years.
 
(ii) To Clark, all other such items of Book income, gain, loss, or deduction.
 
(b) Items Arising from a Capital Transaction. Items of Book income, gain, loss,
or deduction arising from a Capital Transaction shall be allocated among the
Members as follows:
 
(i) To Winsor, items of Book income and gain so that, immediately after giving
effect to such allocation, Winsor’s Capital Account balance (determined
 
4

--------------------------------------------------------------------------------


 
without regard to the amount of Winsor’s Capital Contribution) will equal, as
nearly as possible, twenty-five percent (25%) of the Net Capital Transaction
Proceeds.
 
(ii) To Clark, all other such items of Book income, gain, loss, or deduction.
 
4.04 Special Allocations.
 
(a) Special Allocations under Code Section 704(b). The provisions of the
Treasury Regulations promulgated under Code Section 704(b) relating to qualified
income offset, minimum gain chargeback, minimum gain chargeback with respect to
partner nonrecourse debt, allocations of nonrecourse deductions, allocations
with respect to partner nonrecourse debt, and limitations on allocations of
Losses relating to a partner’s adjusted capital account deficit are hereby
incorporated by reference and shall be applied to the allocation of income,
gain, loss, and deduction in the manner provided in such Treasury Regulations.
 
(b) Special Allocations under Code Section 704(c). In accordance with Code
Section 704(c) and the Treasury Regulations thereunder, income, gain, loss, and
deduction for federal tax purposes shall take into account any variation between
the adjusted federal income tax basis of Company property and the Book value of
such property for purposes of maintaining Capital Accounts.
 
4.05 Allocations and Distributions Upon Change of Interest. If a Member disposes
of its entire interest in the Company (whether by sale or exchange or
liquidation by the Company), the Company’s Fiscal Year will close with respect
to such Member and allocations and distributions to such Member for the Fiscal
Year of the disposition shall be based on an interim closing of the books as of
the date of final disposition. In the event that a Member’s interest in the
Company changes, but the Member does not dispose of its entire interest in the
Company, allocations for the Fiscal Year of the change shall take into account
the varying interests of the Members in the Company in a manner consistent with
Code Section 706. For this purpose, unless otherwise agreed to by the Members:
(i) items of income, gain, loss, or deduction arising from the sale or other
disposition of assets of the Company (other than de minimis assets or
dispositions in the ordinary course of the Company’s business) shall be
allocated among the Members based upon an interim closing of the books as of the
date of disposition; and (ii) items of income, gain, loss, or deduction in all
other cases shall be prorated items and shall be assigned equally to each day in
the fiscal quarter in which such change in interest occurs and allocated based
on the Members’ respective interests in the Company on each day in such fiscal
quarter.
 
4.06 Separately Stated Items. Allocations of items of income, gain, loss, or
deduction shall consist of a pro rata portion of the Company’s items of income,
gain, loss, or deduction required to be separately stated under Code
Section 702(a).
 
4.07 Working Capital and Acquisition Loans. The operations of the Company will
be financed by Clark as follows:
 
5

--------------------------------------------------------------------------------


 
(a) Clark shall make the following working capital loans to the Company, subject
to the terms set forth below:
 
(i) During such time as Benson is employed by the Company as its President and
Chief Executive Officer, Clark shall make a loan or loans to the Company during
each Fiscal Year (which loan amounts will be appropriately prorated for partial
Fiscal Years) in such annual aggregate amount equal to such amount as is
necessary for the Company to satisfy its obligations under the Benson Employment
Agreement, including without limitation, $1,000,000 plus the amount equal to the
amount of the Company’s portion of payroll taxes with respect thereto assessable
during such Fiscal Year (each such loan, a “Compensation Loan”) to be applied
for the payment of Benson’s annual salary plus the Company’s portion of payroll
taxes. Each Compensation Loan shall be made to the Company no less frequently
than in equal quarterly installments at the beginning of each quarter during
each Fiscal Year.
 
(ii) Prior to the commencement of each Fiscal Year the Principals will jointly
submit to the Clark Board of Directors (the “Clark Board”) the Operating Budget
for the next immediate Fiscal Year, which shall identify, among other things,
the amount of the Estimated Operating Expenses. Upon approval of the applicable
Operating Budget by the Clark Board, which approval shall be in the Clark
Board’s discretion (to be exercised in good faith), Clark shall make a loan or
loans to the Company from time to time as may be necessary to fund the approved
Operating Budget, to make the distributions as provided in Section 3.01(a) when
due, and to repay the Compensation Loan and any working capital loans made
during such Fiscal Year not otherwise repaid when due (such Compensation Loan
and the loan made pursuant to this clause (ii) referred to herein collectively
as the “Working Capital Loans”).
 
(iii) Working Capital Loans shall accrue interest on an annual, non-compounded
basis at the Applicable Federal Rate. Interest on Working Capital Loans shall be
payable annually except to the extent there is an Operational Shortfall. Working
Capital Loans made during any Fiscal Year shall be due on December 31 of such
Fiscal Year provided that the Company has operating income that is equal to or
greater than operating expenses. To the extent that operating income is less
than operating expenses (including Required Interest) for the applicable Fiscal
Year (the “Operational Shortfall”) the Working Capital Loans for such Fiscal
Year to the extent of the Operational Shortfall automatically will be extended
and shall be payable in conjunction with a Capital Transaction.
 
(b) Clark shall make the following acquisition loans to the Company, subject to
the terms set forth below:
 
(i) Prior to the commencement of each Fiscal Year, the Principals jointly shall
present to the Clark Board an acquisition budget estimating the aggregate
acquisitions contemplated for such year. From time to time during each Fiscal
Year, the Principals shall jointly submit to the Clark Board a request for loans
to finance the acquisition of businesses or to otherwise give effect to the
purposes of the Company (collectively, the “Acquisition Loans”). Such loan
requests shall specify the business to
 
6

--------------------------------------------------------------------------------


 
be acquired or with which the Company will be affiliated and such financial
information as may be reasonably required to enable the Clark Board to exercise
its judgment to fund the Acquisition Loan. The granting of an Acquisition Loan
also shall be subject to the approval of the Bank, if and when required. Subject
to the approval of the relevant acquisition as well as the relevant Acquisition
Loan by the Clark Board, which approval shall be in the discretion of the Clark
Board (to be exercised in good faith), Clark shall fund the amount of the
requested Acquisition Loans upon the closing(s) of the applicable acquisitions
for which such Acquisition Loans were requested. In the event that securities of
Clark, Inc. are provided in connection with any such acquisitions, the market
value of such securities as of the date of the closing of the relevant
acquisition shall be included as part of the principal amount of the applicable
Acquisition Loan and shall be treated as an Acquisition Loan for all purposes of
this Agreement.
 
(ii) Acquisition Loans shall accrue interest on an annual basis, non-compounded,
at a fluctuating rate which causes the amount of interest accruing on the
Acquisition Loans plus the amount of interest accruing on the Working Capital
Loans, when added together, to equal the amount of interest that would have been
generated on the Acquisition Loans if they were accruing interest at the Cost of
Capital. Interest on Acquisition Loans shall be payable annually.
 
(iii) Acquisition Loans shall be due as follows: (a) in the case of a sale of an
Acquisition Company in a transaction which is not a Capital Transaction, the
Acquisition Loan (including all accrued and unpaid interest thereto)
attributable to such Acquisition Company shall be due and payable upon the
closing of the sale of such Acquisition Company, (b) in the case of a Capital
Transaction, the Acquisition Loans (including all accrued and unpaid interest
thereto) shall be paid as set forth in Section 10.02(a), and (c) in the case of
a Capital Transaction in which the acquirer assumes the Company’s debt, the
Acquisition Loans shall be refinanced by the acquirer or otherwise and repaid
prior to the closing of such Capital Transaction. For purposes of clarification,
Exhibit A sets forth hypothetical examples of the method of calculation of the
interest accruing on Acquisition Loans.
 
ARTICLE V
 
MANAGEMENT
 
5.01 General. Except as provided in this Agreement, the overall management and
control of the business and affairs of the Company will be vested in the Manager
who may delegate the day to day management and control of the business and
affairs of the Company to such officers and other employees or agents as the
Manager may deem necessary or advisable as and to the extent provided in this
Article V and in the Benson Employment Agreement. Subject to the provisions of
this Agreement, including without limitation, any provisions which require the
joint determination, approval or action of the Principals, the Manager shall
have the full and complete authority, power and discretion to manage and control
the business, affairs, and properties of the Company, to make all decisions
regarding those matters and to perform any and all other acts or activities
customary or incident to the management of the Company’s business,
 
7

--------------------------------------------------------------------------------


 
and the Principals and the Members shall have only the consent rights
specifically provided in this Agreement or, if and to the extent not specified
herein, the Act.
 
5.02 Certain Powers of the Principals. Notwithstanding the provisions of
Section 5.01 or anything herein to the contrary, the Principals, acting jointly,
shall have power and authority, on behalf of the Company:
 
(a) to borrow money for the Company, including from Clark;
 
(b) subject to making the payments required pursuant to Section 3.01(a), to
prepay in whole or in part, refinance, modify or extend any deed of trust,
mortgage or other indebtedness of the Company (including without limitation, any
Working Capital Loans or Acquisition Loans), and execute any documentation in
connection therewith;
 
(c) to appoint individuals to act as officers of the Company and delegate to
such individuals such authority to act on behalf of the Company and such duties
and functions as the Principals shall determine and to pay reasonable
compensation for such officers’ services;
 
(d) to acquire from any Person by purchase, lease or otherwise, any real or
personal property which may be necessary, convenient or incidental to the
accomplishment of the purposes of the Company;
 
(e) to enter into, perform and carry out contracts of any kind necessary to, in
connection with or incidental to, the accomplishment of the purposes of the
Company, which contracts may extend beyond the term of the Company;
 
(f) to employ or engage Persons (including any Member or an Affiliate of any
Member, subject to the joint approval of the Principals) for the operation,
maintenance, marketing and financing of the Company and to pay reasonable
compensation for such services;
 
(g) to cause to be paid any and all taxes, charges and assessments that may be
levied, assessed or imposed upon any assets of the Company;
 
(h) to purchase liability and other insurance to protect the Company’s property
and business;
 
(i) to invest any Company funds temporarily (by way of example but not
limitation) in time deposits, short-term governmental obligations, commercial
paper, or other investments;
 
(j) to sell or otherwise dispose of any part of the assets of the Company in the
normal course of business;
 
(k) to employ accountants, legal counsel, managing agents or other experts to
perform services for the Company and to compensate them from Company funds;
 
(l) subject to the foregoing provisions, to execute on behalf of the Company all
instruments and documents, including, without limitation: checks; drafts; notes
and other
 
8

--------------------------------------------------------------------------------


 
negotiable instruments; bills of sale; leases; and any other instruments or
documents necessary, in the opinion of the Principals to the business of the
Company; and
 
(m) to engage in such other activities and incur such other expenses as may be
reasonably necessary, advisable or appropriate for the furtherance of the
Company’s purposes so long as such activities may be lawfully carried on or
performed by the Company under the terms of this Agreement and by a limited
liability company under the Act, and to execute, acknowledge and deliver any and
all instruments necessary to implement the foregoing.
 
5.03 Election and Tenure. The Manager of the Company shall be (a) the person
from time to time acting as the CEO of Clark, Inc. or (b) such other person as
may from time to time be designated by the Clark Board with the consent of
Winsor if Winsor is a Member at such time. The Manager initially shall be Thomas
Wamberg, the current chief executive officer of Clark, Inc.
 
5.04 Officers.
 
(a) Tenure and Qualifications. The Company shall have as its officers a
President and chief executive officer, who initially shall be Benson and who
shall serve in such capacity subject to the terms and conditions of the Benson
Employment Agreement. The Company may have other officers, including a
Treasurer, a Secretary and such other officers as the Principals may jointly
determine and appoint. No officer need be a Member and two or more offices may
be held by any Person. Each officer shall hold office until his successor is
elected or appointed or qualified, or until he dies, resigns, is removed or
becomes disqualified. The compensation payable by the Company to officers shall
be determined by the Principals jointly.
 
(b) Resignation, Removal and Vacancies. Any officer may resign by giving written
notice of his resignation to the Manager and such resignation shall become
effective at the time specified therein. Any officer may be removed with or
without cause by the Principals acting jointly. Notwithstanding this provision,
resignation or removal in the case of Benson will be governed by the Benson
Employment Agreement.
 
5.05 Liability for Certain Acts. The Manager, the Principals and officers of the
Company shall perform their managerial duties in good faith, in a manner they
reasonably believe to be in the best interests of the Company, and with such
care as an ordinarily prudent person in a like position would use under similar
circumstances. A Manager, Principal or officer of the Company who so performs
his managerial duties shall not have any liability by reason of having performed
such duties. No Manager, Principal or officer of the Company, in any way,
guarantees the return of any Member’s Capital Contributions or a profit for the
Members from the operations of the Company. No Manager, Principal or officer
shall be liable to the Company or to any Member for any loss or damage sustained
by the Company or any Member, unless the loss or damage shall have been the
result of fraud, deceit, gross negligence, willful misconduct, or a wrongful
taking by such Manager or officer.
 
5.06 Manager Has No Exclusive Duty to Company. The Manager shall not be required
to manage the Company as his sole and exclusive function and he may have other
business interests and may engage in other activities in addition to those
relating to the
 
9

--------------------------------------------------------------------------------


 
Company. Neither the Company nor any Member shall have any right, by virtue of
this Agreement, to share or participate in such other investments or activities
of the Manager or to the income or proceeds derived therefrom. The Manager shall
not incur any liability to the Company or to any of the Members as a result of
engaging in any other business or venture.
 
5.07 Indemnification. To the maximum extent permitted under Delaware law, the
Company shall indemnify, hold harmless, defend and advance expenses to the
Members, the Manager, the Principals and officers for all costs, losses,
liabilities and damages, including, without limitation, reasonable attorneys’
fees, paid or accrued by such Members, the Manager, the Principals and officers
in connection with the management of the business of the Company. The Company
shall indemnify and advance expenses to employees and other agents who are not
Members, Managers, Principals or officers to the fullest extent permitted by
law, provided that such indemnification and advancement of expenses in any given
situation are reasonable and necessary and are approved or ratified by the
Principals. The Company will secure standard Employment Practices Liability
Insurance and Director and Officer Liability Insurance covering the officers of
the Company. The insurance shall be in amounts and scope of coverage that are
commercially reasonable and customary and at least equal to the amounts and
scope of coverage provided for the officers and directors of Clark, Inc. and
Clark. The Director and Officer coverage shall include at least Side A and Side
B coverage.
 
5.08 Certain Expenses. All reasonable and necessary expenses incurred by the
Principals and officers in connection with the Company’s business shall be paid
by the Company or reimbursed to the Principals and officers by the Company. Any
such expenses shall be paid prior to any distributions to the Members.
 
ARTICLE VI
 
RIGHTS AND OBLIGATIONS OF MEMBERS
 
6.01 Limitation of Liability. Each Member’s liability shall be limited as set
forth in this Agreement, the Act, and other applicable law.
 
6.02 Company Debt Liability. Except as required pursuant to the Act, a Member
will not be personally liable for any debts or losses of the Company beyond the
Member’s Capital Contribution.
 
6.03 List of Members. Upon written request of any Member, the Company shall
provide a list showing the names, addresses, and Unit holdings of all Members.
 
6.04 Company Books. In accordance with Section 7.02 below, the Principals shall
maintain and preserve, during the term of the Company, and for five (5) years
thereafter, all accounts, books, and other relevant Company documents. Upon
reasonable request, each Member shall have the right, during ordinary business
hours, to inspect and copy those Company documents at the requesting Member’s
expense.
 
6.05 Priority and Return of Capital. Except as may be expressly provided in
Section 3.01, no Member shall have priority over any other Member, either for
the return of Capital Contributions or distributions.
 
10

--------------------------------------------------------------------------------


 
ARTICLE VII
 
BOOKS, RECORDS AND BANK ACCOUNTS
 
7.01 Tax and Financial Matters.
 
(a) Subject to the terms of this Agreement, the Manager shall be responsible for
preparing or causing to be prepared all tax and accounting records for the
Company. The Manager shall appoint the Accountants to be engaged by the Company.
The cost of preparing the Company’s tax return shall be paid by the Company as a
Company expense.
 
(b) Clark shall be the tax matters partner within the meaning of Code
Section 6231(a)(7).
 
(c) The Company may, with the written consent of each Member, make or change
material tax elections or consents (and shall do so if required by the Code,
Treasury Regulations, or corresponding provisions of state, local, or foreign
law), including but not limited to elections relating to accounting periods or
methods, the election described in Code Section 754, elections of allocation
methods relating to property to which Code Section 704(c) applies, and
revaluations of Company property under Treasury Regulations
Section 1.704-1(b)(2)(iv)(f). Any Capital Account adjustments resulting from
such elections or consents (e.g., adjustments under Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) or (m)) shall be made so as to preserve the
economic arrangement of the Members as otherwise described herein.
 
7.02 Books and Records. The Manager shall keep just and true books of account
with respect to the operations of the Company. Such books shall be maintained at
the principal place of business of the Company, or at such other place as the
Manager shall determine, and all Members, and their duly authorized
representatives, shall at all reasonable times have access to such books.
 
7.03 Accounting Basis and Fiscal Year. The books of account of the Company shall
be kept on the accrual basis of accounting, or on such other method of
accounting as the Members may from time to time determine. The Fiscal Year of
the Company shall be (i) the calendar year or (ii) in the event the Code
requires otherwise, then such other fiscal year or shorter period as is required
by the Code.
 
7.04 Reports.
(a) Annual Reports. Within one hundred twenty (120) days after the end of each
year, the Manager shall cause to be prepared and shall deliver to each Member, a
financial report of the Company, including a balance sheet, a profit and loss
statement and, if such profit and loss statement is not prepared on a cash
basis, a cash flow or source and application of funds statement, which shall be
prepared on the tax basis of accounting.
 
(b) Tax Information. Within ninety (90) days after the end of each fiscal year,
the Company shall furnish to each Member such information as may be needed to
enable
 
11

--------------------------------------------------------------------------------


 
such Member to file his or its Federal income tax return, any required state
income tax return and any other reporting or filing requirements imposed by any
governmental agency or authority.
 
(c) Expenses. All Company accounting costs and the cost of all reporting
required under this Section 7.04 shall be paid by the Company as a Company
expense.
 
7.05 Bank Accounts. The Manager shall be responsible for causing one or more
accounts to be maintained in a bank (or banks) which is a member of the
F.D.I.C., which accounts shall be used for the payment of the expenditures
incurred by the Company in connection with the business of the Company, and in
which shall be deposited any and all cash receipts. All such amounts shall be
and remain the property of the Company, and shall be received, held and
disbursed by the Company for the purposes specified in this Agreement. There
shall not be deposited in any of said accounts any funds other than funds
belonging to the Company, and no other funds shall in any way be commingled with
such funds.
 
ARTICLE VIII
 
TRANSFERABILITY OF UNITS
 
8.01 General. No Member may sell, transfer, assign, pledge, encumber or
otherwise dispose of all or any part of its interest in the Company, whether
voluntarily, involuntarily or by operation of law (the doing of any of the
foregoing, to “Assign” or to make an “Assignment”), except in accordance with
this Agreement. Any Assignment in contravention of any of the terms of this
Agreement shall be null and void and ineffective to transfer any interest in the
Company, and shall not bind or be recognized by or on the books of the Company,
and any transferee or assignee in such transaction shall not be treated as or be
deemed to be a Member for any purpose.
 
8.02 Assignment. Except as otherwise provided in this Article VIII, (a) no
Member may Assign all or any part of his Units without the Written Consent of
the Manager, which consent may be given or withheld in the Manager’s sole
discretion and (b) Clark may not Assign all or any part of its Units to an
Affiliate without the Written Consent of Winsor, if Winsor is a Member at the
time of such Assignment. Any Member who shall have properly assigned his Units
in accordance with the terms of this Article VIII shall cease to be a Member of
the Company, except for the purpose of determining the allocations under
Article IV to its authorized assignee, and shall no longer have any of the
rights or privileges of a Member.
 
8.03 Rights of First Refusal on Voluntary Transfers.
 
(a) Right of First Refusal of the Company. Except with respect to an Assignment
of its Units by Clark pursuant to a Change of Control transaction as described
in Section 8.05(c), any Member who intends to sell, assign, transfer or
otherwise voluntarily alienate or dispose of any Units (the “Selling Member”) to
a bona fide third party shall, prior to any such transfer, (i) first, satisfy
the conditions set forth in Section 8.02 hereof, applicable to Assignments and
(ii) second, give written notice (the “Selling Member’s Notice”) of such
intention to the Company. The Selling Member’s Notice shall include the name of
the proposed transferee, the proposed purchase price per Unit, the terms of
payment of such purchase price
 
12

--------------------------------------------------------------------------------


 
and all other matters relating to such sale and shall be accompanied by a copy
of a binding written agreement of the proposed transferee to purchase such Units
from the Selling Member. The Selling Member’s Notice shall constitute a binding
offer by the Selling Member to sell to the Company or its designee such number
of Units (the “Offered Units”) then owned by the Selling Member as are proposed
to be sold in the Selling Member’s Notice at the monetary price per Unit
designated in the Selling Member’s Notice, payable as provided in
Section 8.03(c) hereof. Not later than thirty (30) days after receipt of the
Selling Member’s Notice, the Company shall deliver written notice (the
“Company’s Notice”) to the Selling Member stating whether the Company has
accepted the offer stated in the Selling Member’s Notice. The Company may only
accept the offer of the Selling Member in whole and may not accept such offer in
part. If the Company accepts the offer of the Selling Member, the Company’s
Notice shall fix a time, location and date for the closing of such purchase,
which date shall be not less than ten (10) nor more than thirty (30) days after
delivery of the Company’s Notice.
 
(b) Right of First Refusal of Other Member. If the Company fails to accept the
offer stated in the Selling Member’s Notice within the thirty (30) day period
provided in Section 8.03(a), then the Member other than the Selling Member (the
“Buying Member”) shall have the right to purchase the Offered Units, at the
monetary price per Unit designated in the Selling Member’s Notice, payable as
provided in Section 8.03(c). Not later than thirty (30) days after the
expiration of the thirty (30) day period described in Section 8.03(a), the
Buying Member shall deliver to the Selling Member a written notice (the “Buying
Member’s Notice”) stating whether the Buying Member has accepted the offer
stated in the Selling Member’s Notice. The Buying Member may only accept the
offer of the Selling Member in whole and may not accept such offer in part. If
the Buying Member accepts the offer of the Selling Member, the Buying Member’s
Notice shall fix a time, location and date for the closing of such purchase,
which date shall be not less than ten (10) nor more than thirty (30) days after
delivery of the Buying Member’s Notice.
 
(c) Closing. The place for the closing of any purchase and sale described in
Section 8.03(a) or Section 8.03(b) shall be the principal office of the Company
or at such other place as the parties shall agree. At the closing, the Selling
Member shall accept payment on the terms offered by the proposed transferee
named in the Selling Member’s Notice; provided, however, that the Company and
the Buying Member shall not be required to meet any non-monetary terms of the
proposed transfer, including, without limitation, delivery of other securities
in exchange for the Units proposed to be sold. At the closing, the Selling
Member shall deliver to the Company or the Buying Member, as the case may be, in
exchange for Units purchased and sold at the closing, certificates for the
number of Units stated in the Selling Member’s Notice, accompanied by duly
executed instruments of transfer.
 
(d) Transfers to Third Parties. If the Company and the Buying Member fail to
accept the offer stated in the Selling Member’s Notice, then the Selling Member
shall be free to sell all, but not less than all, of the Offered Units to the
designated transferee at a price and on terms no less favorable to the Selling
Member than described in the Selling Member’s Notice; provided, however, that
such sale is consummated within ninety (90) days after the later of the giving
of the Selling Member’s Notice to the Company and, if applicable, to the Buying
Member. As a condition precedent to the effectiveness of a transfer pursuant to
this Section (d), the proposed transferee(s) shall agree in writing prior to
such transfer to become a party to this
 
13

--------------------------------------------------------------------------------


 
Agreement and shall thereafter be permitted to transfer Units only in accordance
with this Agreement. Notwithstanding the foregoing, any such sale shall be
subject to all of the provisions of Article VIII, including, without limitation,
the provisions of Section 8.07.
 
8.04 Transfers by Operation of Law. In the event that Winsor (i) files a
voluntary petition under any bankruptcy or insolvency law or a petition for the
appointment of a receiver or makes an assignment for the benefit of creditors,
(ii) is subjected involuntarily to such a petition or assignment or to an
attachment or other legal or equitable interest with respect to its Units and
such involuntary petition or assignment or attachment is not discharged within
thirty (30) days after its date, or (iii) is subject to a transfer of its Units
by operation of law, the Company or its assignee shall have the right to elect
to purchase all of the Units which are then owned by Winsor at a purchase price
for all of the Units of Winsor equal to the Put Formula Value. Failure of the
Company to elect to purchase the Units under this Section 8.04 shall not affect
its right to purchase the same Units under Section 8.03 in the event of a
proposed sale, assignment, transfer or other disposition by or to any receiver,
petitioner, assignee, transferee or other person obtaining an interest in the
Units.
 
8.05 Put Right of Winsor; Call Right of the Company; Change of Control Purchase.
 
(a) (i) Winsor shall have the right at any time after any of the following
events to require the Company to purchase all of the Units owned by Winsor (the
“Put Right”):
 
(A) the death of Benson,
 
(B) the Permanent Disability of Benson, or
 
(C) the termination of Benson’s employment with the Company for any reason.
 
In the event that Winsor desires to exercise the Put Right, it shall so notify
the Company by written notice thereof (the “Put Notice”).
 
(ii) The Company shall have the right at any time after any of the following
events to require Winsor to sell to the Company all of the Units owned by Winsor
(the “Call Right”):
 
(A) the death of Benson,
 
(B) the Permanent Disability of Benson,
 
(C) the termination of Benson’s employment with the Company other than as
provided in clause (D) below, or
 
(D) the termination of Benson’s employment with the Company without Cause or
pursuant to a constructive termination under the Benson Employment Agreement.
 
In the event that the Company desires to exercise the Call Right, it shall so
notify Winsor by
 
14

--------------------------------------------------------------------------------


 
written notice thereof (the “Call Notice”).
 
(iii) The Closing in connection with the Put Notice or the Call Notice, as the
case may be (the “Put/Call Closing”), shall take place no later than 180 days
after receipt by either party of the Put Notice or the Call Notice, as
applicable, from the other party. At the Put/Call Closing, the Company shall
purchase, and Winsor shall sell, all of the Units held by Winsor. In the event
of the exercise of the Put Right, the purchase price for all of the Units held
by Winsor shall be equal to the Put Formula Value and shall be payable in cash
at the Put/Call Closing. In the event of the exercise of the Call Right, the
purchase price for all of the Units held by Winsor shall be equal to the Call
Formula Value and shall be payable in cash at the Put/Call Closing. During the
period extending from the date of the Put Notice or the Call Notice, as the case
may be, through the date of the Company’s purchase of the Units held by Winsor,
the purchase price shall accrue interest at a rate equal to that rate of
interest being charged to Clark, Inc. and its operating divisions by the Bank.
For purposes of clarification, Exhibit B sets forth hypothetical examples of the
method of calculation of the Put Formula Value and the Call Formula Value.
 
(b) Notwithstanding anything herein to the contrary, at any time on or after the
Effective Date of the Agreement, the Company (other than upon the occurrence of
events sets forth in Section 8.05(a)) shall be deemed to have a Call Right which
it may exercise by a Call Notice. Not later than thirty (30) days after receipt
by Winsor of the Call Notice, the Company shall purchase, and Winsor shall sell,
all of the Units held by Winsor at a purchase price for such Units equal to Call
Formula Value.
 
(c) (i) In the event of a Change of Control transaction with respect to Clark,
Clark, Inc. and/or any of their respective Affiliates other than the Company
(collectively, the “Clark Entities”), Clark shall be obligated to purchase all
of the Units of Winsor (the “Change of Control Purchase”) at a purchase price
equal to twenty-five percent (25%) of the Company’s Appraised Value; provided,
however, that with respect to the Change of Control Purchase hereunder, Winsor
shall not receive less than (i) $2,500,000, if the Change of Control is
consummated at any time on or prior to December 31, 2007 or (ii) one and
one-half percent (1.5%) of the aggregate value of the consideration realized in
connection with the Change of Control transaction if the Change of Control
transaction is consummated at any time after December 31, 2007.
 
(ii) The “Appraised Value” shall be the value of the Company as determined
through the following process of multiple appraisals:
 
(A) Each of Clark and Winsor shall appoint a nationally recognized investment
banking firm or appraisal firm (each an “Appraiser”);
 
(B) Clark and Winsor jointly will appoint a third Appraiser;
 
(C) Each of Clark and Winsor shall be permitted to furnish each Appraiser with
such information as they deem relevant in determining the Appraised Value of the
Company, including without limitation, information concerning the Company’s
operations, assets and properties, financial condition,
 
15

--------------------------------------------------------------------------------


 
earnings, capitalization, and any offers or indications of interest received by
the Members or the Company, and such other information as any of the Appraisers
may request, and to arrange to address each of such Appraisers with respect to
the Appraised Value prior to any determination by such Appraisers.
 
(D) Each Appraiser shall, within thirty (30) days following its appointment,
independently determine the value of the Company taking into account, among
other things, the aggregate consideration payable pursuant to the Change of
Control transaction contemplated in Section 8.05(c) and the capital structure of
all companies involved in such Change of Control transaction (each an
“Appraisal”) and render in writing to the parties a report (such Appraiser’s
“Report”), which Report shall set forth the Appraisal as determined by such
Appraiser, together with the calculation thereof in reasonable detail;
 
(E) The Appraisals produced by the three (3) Appraisers will be weighted as
follows:
 
(I) the Appraisal produced pursuant by the third jointly appointed Appraiser
(the “Third Appraiser”) will be multiplied by a weight factor of three (3) (such
product, a “Weighted Appraisal”);
 
(II) of the remaining two Appraisals, the Appraisal closest in value to the
Appraisal produced by the Third Appraiser will be multiplied by a weight factor
of two (2) (such product, also a “Weighted Appraisal”); and
 
(III) the remaining Appraisal will be multiplied by a weight factor of one (1)
(such product, also “Weighted Appraisal”);
 
thereby producing three (3) “Weighted Appraisals”.
 
The Appraised Value of the Company shall be the quotient of (x) the sum of the
Weighted Appraisals, divided by (y) six (6).
 
(iii) The fees and expenses of all of the Appraisers appointed hereby shall be
borne by Clark.
 
(d) The Member whose Units are being purchased by the Company pursuant to
Section 8.05 (the “Departing Member”) (including its Affiliated Transferees
and/or its legally appointed representative(s)) shall tender all of the Units
being purchased hereunder to the purchaser(s) thereof, at the principal office
of the Company (or such other place as the parties may agree) at a reasonable
date and time specified by the Company (in any event within 180 days of the date
of the Put Notice or the Call Notice, as the case may be, by delivery of
certificates or documents representing such Units or such other document as may
evidence such Departing Member’s Units in the Company endorsed in proper form
for transfer. The Company shall deliver to the Departing Member or the legal
representative of the Departing Member, the applicable purchase price for such
units, determined as set forth in Section 8.05, in U.S. dollars for the number
of Units being purchased, in cash or by bank or certified check of immediately
 
16

--------------------------------------------------------------------------------


 
available funds, in exchange for the certificates or documents which were
previously delivered as provided above.
 
(e) Payments to a Departing Member whose Units are being purchased by the
Company pursuant to this Section 8.05 shall, to the extent permitted by Code
Section 736 and the Treasury Regulations thereunder, be considered to be made in
exchange for the Member’s interest in Company property. Any such payments in
excess of the Member’s pro rata share of the Book value of Company property
shall be considered goodwill of the Company.
 
(f) Notwithstanding anything to the contrary set forth in this Section 8.05,
Winsor shall not have the right to exercise the Put Right and the Company shall
not have the right to exercise the Call Right during a Potential Change of
Control Period.
 
8.06 Take Along Right. In the event that any Person that is not an Affiliate of
the Clark Entities (the “Third Party Offeror”) desires to acquire all of the
Units of the Members pursuant to an arm’s length bona fide offer (the “Unit
Acquisition”) whether directly or indirectly, and
 
(a) Members of the Company holding not less than two-thirds of the aggregate
Units in the Company (the “Approving Members”) approve such transaction, and
 
(b) such offer provides that all Members are being treated in a similar manner
with respect to the valuation of, and payment terms for, their Units, and
 
(c) the Company and the Members other than the Approving Members have not
elected to exercise their rights pursuant to Section 8.03,
 
then the Approving Members shall have the right, at their option, to require
each other Member who is not an Approving Member (each such Member, a
“Non-Approving Member”) to sell and transfer all of its Units to the Third Party
Offeror by giving written notice (the “Take Along Notice”) to such Non-Approving
Member not later than twenty (20) days prior to consummation of the proposed
Unit Acquisition. The Take Along Notice shall contain written notice of the
exercise of the Approving Members’ rights pursuant to this Section 8.06, setting
forth (i) the aggregate number of Units to be transferred by the Approving
Members, (ii) the purchase price for such Units, (iii) the terms and conditions
of such Unit Acquisition and (iv) the identity of the acquirer of the Units.
Each Member who receives a Take Along Notice shall be obligated, and hereby
agrees, to sell to such Third Party Offeror on the terms set forth in the Take
Along Notice, all of the Units owned by such Member and to execute all documents
reasonably requested by the Approving Members to effectuate such sale.
 
8.07 Tag Along Right. In the event that, in connection with a Unit Acquisition,
the Third Party Offeror does not desire to acquire all of the Units of the
Members, the Member (the “Offeree”) who has received a bona fide offer from the
Third Party Offeror to purchase Units of the Company owned by the Offeree (the
“Tag Along Units”), for a specified price payable in cash or otherwise and on
specified terms and conditions (the “Offer”), and the Offeree proposes to sell
or otherwise transfer the Units to the Third Party Offeror pursuant to the
Offer, the Offeree shall not effect such sale or transfer unless (i) first, the
Offeree first satisfies all of the conditions of Section 8.03, and (ii) second,
the other Member is first given the right to sell to the
 
17

--------------------------------------------------------------------------------


 
Third Party Offeror, at the same price per Unit and on the same terms and
conditions as stated in the Offer, up to the number of Units equal to the
Take-Along Units multiplied by a fraction, the numerator of which is the
aggregate number of Units owned by the other Member and the denominator shall be
the aggregate number of Units held by the Offeree and the other Member. If the
other Member wishes to participate in any such Offer to purchase, it shall
notify the Offeree in writing of such intention and the number of Units it
wishes to sell not later than fifteen (15) days after delivery of notice to the
other Member by the Offeree of the Offeree’s intent to sell to the Third Party
Offeror. If the Offeree does not receive such notice from the other Member
within such fifteen (15) day period, the Offeree shall be free to consummate the
proposed transaction without any obligation to include the other Member’s Units
in such transaction.
 
The Offeree and the other Member, if such Member has provided timely notice of
its intent to participate in the sale shall sell to the Third Party Offeror all
the Units proposed to be sold by them at not less than the price and upon other
terms and conditions, if any, not more favorable to the Third Party Offeror than
those stated in the Offer.
 
ARTICLE IX
 
CERTIFICATES
 
9.01 Certificates; Legends. The Company may, but shall have no obligation to,
issue certificates or other instruments representing or evidencing the ownership
of Units by Members, which certificates or other instruments shall have the
following legends placed on them:
 
The Units represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities law and they may not be sold or otherwise transferred by any person,
including a pledgee, unless (1) either (a) a registration statement with respect
to such Units shall be effective under the Securities Act or (b) the company
shall have received an opinion of counsel satisfactory to the company than an
exemption from registration under such Securities Act is then available and
(2) there shall have been compliance with all applicable securities laws.
 
The Units represented by this certificate are subject to further restriction as
to their sale, transferability, or assignment as set forth in the Limited
Liability Company Agreement dated as of January 26, 2006 by and among the
company and each Member, as the same may be amended from time to time.
 
18

--------------------------------------------------------------------------------


 
ARTICLE X
 
DISSOLUTION AND TERMINATION; NO CONVERSION
 
10.01 Events of Dissolution.
 
(a) Except as provided in subsection (b) of this Section 10.01, the Company
shall be dissolved:
 
(i) at 12:00 midnight on a date designated by Clark;
 
(ii) upon the sale of all or substantially all of the assets of the Company and
the conversion into cash of the sales proceeds; or
 
(iii) upon the entry of a decree of judicial dissolution under the Act or Event
of Bankruptcy with respect to the Company.
 
(b) Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company shall not terminate until
a Certificate of Cancellation has been filed with the Secretary of State of the
State and the assets of the Company have been distributed as provided herein.
Notwithstanding the dissolution of the Company, prior to the termination of the
Company, as aforesaid, the business of the Company shall continue to be governed
by this Agreement. Upon dissolution, a liquidator appointed by the Manager,
shall liquidate the assets of the Company and apply and distribute the proceeds
thereof as contemplated by this Agreement and cause the cancellation of the
Certificate.
 
10.02 Distributions Upon Liquidation.
 
(a) After payment of liabilities owing to creditors, a liquidator appointed by
the Manager, shall set up such reserves as it deems reasonably necessary for any
contingent or unforeseen liabilities or obligations of the Company. Said
reserves may be paid over by such liquidator to a bank, to be held in escrow for
the purpose of paying any such contingent or unforeseen liabilities or
obligations and, at the expiration of such period as such liquidator may deem
advisable, such reserves shall be distributed to the Members or their assigns in
the manner set forth in Section 10.02(b) below.
 
(b) After paying such liabilities and providing for such reserves, and after
adjusting the Capital Accounts of the Members for all items of income, gain,
loss and deduction, such liquidator shall cause the remaining net assets of the
Company to be distributed to and among the Members in accordance with their
respective positive Capital Account balances.
 
10.03 No Conversion of Company. Notwithstanding anything herein to the contrary,
the Company shall not convert to a corporation or any other entity without the
unanimous written Consent of the Members.
 
19

--------------------------------------------------------------------------------


 
ARTICLE XI
 
REPRESENTATIONS, AGREEMENTS AND COVENANTS BY THE MEMBERS
 
Each Member (and with respect to Winsor, Benson and Winsor jointly and
severally) hereby represents and warrants to, and agrees with, the Manager, the
other Member, and the Company as follows:
 
11.01 Investment Intent. He is acquiring his or its Units with the intent of
holding the same for investment for his own account and without the intent or a
view of participating directly or indirectly in any distribution of such Units
within the meaning of the Securities Act or any applicable state securities
laws.
 
11.02 Securities Regulation.
 
(a) He acknowledges and agrees that his Units are being issued and sold in
reliance on the exemption from registration contained in Section 4(2) and/or
Section 3(b) of the Securities Act and exemptions contained in applicable state
securities laws, and that his Units cannot and will not be sold or transferred
except in a transaction that is exempt under the Securities Act and those state
acts or pursuant to an effective registration statement under the Securities Act
and those state acts or in a transaction that is otherwise in compliance with
the Securities Act and those state acts.
 
(b) He understands that he has no contractual right for the registration under
the Securities Act of his Units for public sale and that, unless his Units are
registered or an exemption from registration is available, his Units may be
required to be held indefinitely.
 
(c) He is an Accredited Investor.
 
(d) He has such knowledge and experience in financial, tax, and business matters
as to enable him to evaluate the merits and risks of his investment in the
Company and to make an informed investment decision with respect thereto.
 
(e) He is able to bear the economic risk of its investment in his Units.
 
(f) He has received all documents, books, and records pertaining to an
investment in the Company requested by him. He has had a reasonable opportunity
to ask questions of and receive answers concerning the Company, and all such
questions have been answered to his satisfaction.
 
11.03 Binding Agreement. He has all requisite power and authority to enter into
and perform this Agreement and that this Agreement is and will remain its valid
and binding agreement, enforceable in accordance with its terms (subject, as to
the enforcement of remedies, to any applicable bankruptcy, insolvency, or other
laws affecting the enforcement of creditors rights).
 
11.04 Tax Position. Unless he or it provides prior written notice to the
Company, he will not take a position on his federal income tax return, in any
claim for refund, or in any
 
20

--------------------------------------------------------------------------------


 
administrative or legal proceedings that is inconsistent with any information
return filed by the Company or with the provisions of this Agreement.
 
11.05 Attorney’s Review. He has retained separate legal counsel to advise him
with respect to this Agreement.
 
11.06 Non-Disclosure. He agrees that all Confidential Information furnished to
him pursuant to this Agreement will be kept confidential and will not be
disclosed by such Member, or by any of his agents, representatives, or
employees, in any manner whatsoever, in whole or in part, except that (a) each
Member shall be permitted to disclose such Confidential Information to those of
his agents, representatives, and employees who need to be familiar with such
Confidential Information in connection with such Member’s investment in the
Company and who are charged with an obligation of confidentiality, (b) each
Member shall be permitted to disclose such Confidential Information to his
partners and stockholders or to prospective purchasers or Assignees of its Units
so long as each of them agree to keep such Confidential Information confidential
on the terms set forth herein, (c) each Member shall be permitted to disclose
Confidential Information to the extent required by law, so long as such Member
shall have first afforded the Company with reasonable notice to contest the
necessity of disclosing such Confidential Information, and (d) each Member shall
be permitted to disclose Confidential Information to the extent necessary for
the enforcement of any right of such Member arising under this Agreement.
 
11.07 Public Company. He acknowledges that Clark is a wholly owned subsidiary of
Clark, Inc., a Public Company, and he agrees that he will consent to causing the
Company to promptly make available to Clark, Inc. and its agents all information
reasonably necessary to complete required regulatory filings and will comply in
all material respects with the applicable rules and regulations of the SEC or
any other regulatory authority having jurisdiction over Clark, Inc. and its
Affiliates.
 
11.08 Special Covenants Relating to Winsor.  During such time as Winsor is a
Member of the Company, Winsor will be owned entirely and controlled by Benson
and Benson may not Assign equity of Winsor to any Person; provided, however,
that nothing shall prevent Benson from making an assignment, and Benson shall be
free to assign, non-voting equity of Winsor to (a) the trustee or trustees of a
trust revocable solely by Benson, (b) the guardian or conservator of Benson,
(c) subject to the Company’s Call Rights, in the event of the death of Benson,
to the executor(s) or administrator(s) or trustee(s) under the will of Benson,
or (d) the spouse and/or lineal descendants of Benson, or to the trustee or
trustees of a trust for the benefit of Benson, and/or the spouse and/or lineal
descendants of Benson. Winsor agrees that the foregoing provisions restricting
equity transfer will be noted prominently by Winsor on each stock certificate it
issues.
 
11.09 Bank Guarantee and Security. The Members acknowledge and consent to the
guarantee by the Company of the $100 Million Senior Credit Facility with J.P.
Morgan/Chase Bank or its successor (the “Bank”), as from time to time amended in
form and substance as approved by the Manager and the granting by the Company in
conjunction with such guarantee of a first security lien on its assets.
 
21

--------------------------------------------------------------------------------


 
ARTICLE XII
 
MISCELLANEOUS
 
12.01 Notices. Any and all notices, elections, consents or demands permitted or
required to be made or given under this Agreement shall be in writing, signed by
the Member or officer giving such notice, election, consent or demand and shall
be delivered personally, by facsimile transmission, sent by overnight courier or
sent by registered or certified mail, return receipt requested, to each other
Member, at his or its address set forth on Schedule A, and/or to the Manager at
the Company’s principal executive office. Any and all notices, elections,
consents or demands permitted or required to be made or given under this
Agreement shall be deemed to have been given if by hand, at the time of the
delivery thereof to the receiving party, if made by facsimile transmission, at
the time that receipt thereof has been acknowledged by electronic confirmation
or otherwise, if sent by overnight courier, on the next business day following
the day such notice is delivered to the courier service, or if sent by
registered or certified mail, on the third business day following the day such
mailing is made.
 
12.02 Successors and Assigns. Subject to the restrictions on transfer set forth
herein, this Agreement, and each and every provision hereof, shall be binding
upon and shall inure to the benefit of the Members, their respective successors,
successors-in-title, heirs and assigns, and each and every successor-in-interest
to any Member, whether such successor acquires such interest by way of gift,
purchase, foreclosure, or by any other method, shall hold such interest subject
to all of the terms and provisions of this Agreement.
 
12.03 Amendments. This Agreement may not be amended except by an agreement or
amendment executed by all of the Members; provided, however, that the Manager is
authorized, without the consent of any Member, to make, and shall be obligated
to make, amendments to this Agreement to preserve the status of the Company as a
“partnership” for federal income tax purposes.
 
12.04 Partition. The Members hereby agree that no Member nor any
successor-in-interest to any Member, shall have the right while this Agreement
remains in effect to have any property of the Company partitioned, or to file a
complaint or institute any proceeding at law or in equity to have any property
of the Company partitioned, and each Member, on behalf of himself or itself, his
or its successors, representatives, heirs, and assigns, hereby waives any such
right. It is the intention of the Members that during the term of this
Agreement, the rights of the Members and their successors-in-interest, as among
themselves, shall be governed by the terms of this Agreement, and that the right
of any Member or successor-in-interest to assign, transfer, sell or otherwise
dispose of his interest in the Company’s properties shall be subject to the
limitations and restrictions of this Agreement.
 
12.05 No Waiver. The failure of any Member to insist upon strict performance of
a covenant hereunder or of any obligation hereunder, irrespective of the length
of time for which such failure continues, shall not be a waiver of such Member’s
right to demand strict compliance in the future. No consent or waiver, express
or implied, to or of any breach or default in the performance of any obligation
hereunder, shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation hereunder.
 
22

--------------------------------------------------------------------------------


 
12.06 Exhibits. All Exhibits and Schedules attached hereto are an integral part
of this Agreement and are incorporated herein by this
reference.
 
12.07 Entire Agreement. This Agreement constitutes the full and complete
agreement of the parties hereto with respect to the subject matter hereof.
 
12.08 Captions. Titles or captions of Articles or Sections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.
 
12.09 Counterparts. This Agreement may be executed in a number of counterparts,
all of which together shall for all purposes constitute one Agreement, binding
on all the Members notwithstanding that all Members have not signed the same
counterpart.
 
12.10 Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted, construed and enforced
in accordance with the laws of Delaware.
 
12.11 Gender, Etc.In the case of all terms used in this Agreement, the singular
shall include the plural and the masculine gender shall include the feminine and
neuter, and vice versa, as the context requires.
 
12.12 Equitable Remedies. Each Member shall, in addition to rights provided
herein or as may be provided under applicable law, be entitled to all equitable
remedies, including those of specific performance and injunction, to enforce its
rights hereunder.
 
12.13 Arbitration. Without limiting the right of the Company or its Members to
seek equitable relief to prevent irreparable injury, any dispute arising out of
or relating to this Agreement or the breach, termination or validity thereof,
which has not been resolved by agreement within sixty (60) days after written
notice thereof by the affected Party shall be settled by arbitration in
accordance with the then current CPR International Institute for Conflict
Prevention & Resolution Rules for Non-Administered Arbitration of Business
Disputes, by a sole arbitrator. The Company on the one hand, and the Member(s)
on the other, shall share equally the cost of filing, arbitrators’ fees and
other expenses of administration of the arbitration. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. § 1-16, and judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. The place of arbitration shall be Chicago, Illinois. The
arbitrator is not empowered to award damages in excess of compensatory damages
and each Party hereby irrevocably waives any right to recover such damages with
respect to any dispute resolved by arbitration.
 
12.14 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditor of any Member or of the Company.
 
23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Limited Liability Company
Agreement to be executed under seal by their authorized representatives as of
the day and year first above written.
 

 
MEMBERS:
 
 
CLARK CONSULTING, INC.
 
By: /s/ Tom
Wamberg                                                                
Its: Chief Executive Officer
 
 
WINSOR WAY ASSOCIATES, INC.
 
By: /s/ James M.
Benson                                                          
Its: President
 
 
 
/s/ James M.
Benson                                                                  
James M. Benson, who is executing this Agreement
individually for the limited purposes set forth in Article XI
 



24

--------------------------------------------------------------------------------



CLARK BENSON, LLC
SCHEDULE A
 
MEMBERS
As of January 26, 2006
 


Name
 
Address
 
Units
 
Capital Contribution ($)
 
Clark Consulting, Inc.
 
102 South Wynstone Park Drive
North Barrington, IL 60018
75,000
 
75,000
 
Winsor Way Associates, Inc.
 
63 Winsor Way
Weston, MA 02493
25,000
 
25,000
 





25

--------------------------------------------------------------------------------



SCHEDULE B
 
DEFINITIONS
 
“Accountants” means such firm of independent certified public accountants as may
be engaged by the Manager.
 
“Act” means the Delaware Limited Liability Company Act, Title 6, Section 18-101,
et seq., as in effect at the time of the initial filing of the Company’s
Certificate of Formation with the Secretary of State of the State, and as
thereafter amended from time to time.
 
“Acquisition Company” shall mean any company with respect to which the Company
has acquired as contemplated in Section 2.03.
 
“Acquisition Loans” has the meaning set forth in Section 4.07(b).
 
“Affiliate” means, with respect to a specified Person, (i) any Person that
directly or indirectly controls or is controlled by or is under common control
with the specified Person, and (ii) any Person that is an officer of, general
partner in or trustee of, or serves in a similar capacity with respect to, the
specified Person or of which the specified Person is an officer, general partner
or trustee, or with respect to which the specified Person serves in a similar
capacity.
 
“Agreement” or “Limited Liability Company Agreement” means this Limited
Liability Company Agreement, including all Exhibits and Schedules attached
hereto, as it may be amended from time to time.
 
“Applicable Federal Rate” means the lowest rate of interest to avoid the
imputation of interest for federal tax purposes.
 
“Appraisal” has the meaning set forth in Section 8.05(c)(ii).
 
“Appraised Value” has the meaning set forth in Section 8.05(c)(ii).
 
“Appraiser” has the meaning set forth in Section 8.05(c)(ii).
 
“Approving Members” has the meaning set forth in Section 8.06.
 
“Assign” or “Assignment” has the meaning set forth in Section 8.01.
 
“Bank” has the meaning as set forth in Section 11.09.
 
“Benson” means James M. Benson.
 
“Benson Employment Agreement” means the Executive Employment Agreement executed
as of the date hereof and effective as of January 3, 2006 by and between the
Company and Benson.
 
“Book” means, with respect to an item of income, gain, loss, or deduction, or
the value of an asset, such item or such value as computed under the method of
accounting prescribed in the Treasury Regulations for maintaining Capital
Accounts.
 
“Buying Member” has the meaning set forth in Section 8.03(b).
 
“Buying Member’s Notice” has the meaning set forth in Section 8.03(b).
 
“Call Formula Value” other than in the case of termination for Cause means, as
of the date of exercise of the Call Right, the value of Winsor’s Units in the
Company determined by multiplying 25% by the product of (a) the trailing EBITA
of the Company for the twelve (12)
 
26

--------------------------------------------------------------------------------


 
month period ending with the calendar quarter immediately preceding the calendar
quarter during which such date occurs (or, if shorter, during the period from
the Effective Date to such calendar quarter end, adjusted to reflect the EBITA
on the basis of a twelve (12) month period), multiplied by (b) the Call
Multiple. However, in the case of a Call Notice in the first or second year
after the Effective Date, “Call Formula Value” means two million five hundred
thousand dollars ($2,500,000). In the case of termination for Cause the “Call
Formula Value” is determined in the manner set forth above except that
(i) Modified EBITA is used instead of EBITA, and (ii) the special rule
applicable to the first and second years does not apply.
 
“Call Multiple” means, in the case of a Call Right exercised pursuant to clauses
(A), (B) and (C) of Section 8.05(a)(ii), three (3) if the Call Notice is during
the third year after the Effective Date (meaning on or after the second
anniversary and before the third anniversary of the Effective Date), four (4) if
during the fourth or fifth year after the Effective Date, and five (5) if after
the fifth year after the Effective Date or later. In the case of a Call Right
exercised pursuant to Section 8.05(b) or clause (D) of Section 8.05(a)(ii), the
Call Multiple shall be as set forth above, except that in the case of a Call
Notice in the third year after the Effective Date it means four (4), in the case
of a Call Notice in the fourth or fifth year after the Effective Date it means
five (5), in the case of a Call Notice in the sixth or seventh year after the
Effective Date it means six (6) and in the case of a Call Notice in the eighth
year after the Effective Date or later it means eight (8). In case of
termination for Cause, the Call Multiple is five (5) for all years.
 
“Call Right” has the meaning set forth in Section 8.05(a)(ii).
 
“Call Notice” has the meaning set forth in Section 8.05(a)(ii).
 
“Capital Account” is as described in Section 4.02.
 
“Capital Contribution” means the amount of cash or the fair market value of
property contributed to the Company by each Member as the consideration for such
Member’s interest in the Company pursuant to Article IV. Any reference in this
Agreement to the Capital Contribution of a then Member shall include a Capital
Contribution previously made by any prior Member with respect to the interest of
such then Member in the Company.
 
“Capital Transaction” means a sale of all or substantially all of the assets of
the Company, or a similar transaction in contemplation of liquidation.
 
“Cause” is defined in the Benson Employment Agreement.
 
“Certificate” means the Certificate of Formation of the Company filed with the
Secretary of State of the State, dated October 26, 2005, as the same may be
amended from time to time.
 
“Change of Control” means, with respect to any Person, the approval by the
equity holders of such Person of (A) any consolidation or merger of the entity
(x) where the equity holders of the entity, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, equity in the entity
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding equities of the entity (or of its ultimate
parent entity, if any), or (y) where the members of the board of directors, the
general partners, or the managers, as the case may be, of such Person,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, constitute more than fifty percent (50%) of the
board of directors, the general partners or the managers, as the case may be, of
such Person (or of its ultimate parent entity, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of
 
27

--------------------------------------------------------------------------------


 
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the entity or (C) any plan or proposal for
the liquidation or dissolution of the entity.
 
“Change of Control Purchase” has the meaning set forth in Section 8.05(c)(i).
 
“Clark” means Clark Consulting, Inc., a Delaware corporation and wholly-owned
subsidiary of Clark, Inc.
 
“Clark Board” has the meaning set forth in Section 4.07(a)(ii).
 
“Clark Distribution” means the amount equal to 75% of the Modified EBITA as
determined for the Fiscal Year immediately preceding the year in which the Clark
Distribution is made. In the case where the Modified EBITA is zero or negative,
the Clark Distribution shall be zero.
 
“Clark Entities” has the meaning set forth in Section 8.05(c)(i).
 
“Clark, Inc.” means Clark, Inc., a Delaware corporation.
 
“Code” means the Internal Revenue Code of 1986, as amended. References to a
particular Code section shall include any corresponding or successor provision
under any federal tax statute, regardless of how numbered or classified.
 
“Company” means Clark Benson, LLC.
 
“Company’s Notice” has the meaning set forth in Section 8.03(a).
 
“Compensation Loan” has the meaning set forth in Section 4.07(a)(i) hereof.
 
“Confidential Information” means (a) information or materials relating to the
Company that is not generally known to the public (including, but not limited
to, products or services, pricing structures, accounting and business methods,
business plans, inventions, devices, new developments, methods and processes,
customers and clients and customer or client lists, copyrightable works and all
technology, trade secrets and other proprietary information), and (b) any other
information or materials which the Company is required by law or agreement to
keep confidential. Notwithstanding the foregoing, Confidential Information shall
not include information which (i) was available from a source other than the
Company or its Affiliates, (ii) is or becomes public knowledge without the fault
of a Member, or (iii) is independently developed by a Member or its shareholders
or officers without use or access to Confidential Information as demonstrated by
such Person’s records.
 
“Consent of the Members” means the unanimous Written Consent of all of the
Members.
 
“Cost of Capital” means a non-compounded, annual rate of return equal to
(i) through December 31, 2007, twelve percent (12%), and (ii) after December 31,
2007, the cost of capital used in accordance with Clark’s annual calculation for
impairment analysis for goodwill under GAAP, as determined by Clark and reviewed
by its auditors, and subject to the agreement of the Principals.
 
“Departing Member” has the meaning set forth in Section 8.05(d).
 
“EBITA” for any measurement period, means an amount jointly determined by the
Principals, based on the Financial Statements, which is equal to (A) the gross
revenue of the Company (computed under the accrual method of accounting) during
such period, less (B) the following expenses of the Company: (i) the amount of
the salary paid to Benson during the measurement period, (ii) the amount of
expenses incurred during such measurement period in connection with
 
28

--------------------------------------------------------------------------------


 
the operation of the Company, which amount shall include the cost of services
received from Clark Inc. or its Affiliates, provided that such services and the
cost thereof shall have been pre-approved by the Principals jointly and
(iii) any impairment charge as determined under GAAP (see Exhibit E). EBITA
shall be calculated without deducting any interest, taxes or amortization. EBITA
for a given period may be negative. Income received by the Company by way of
proceeds of life insurance on the life of Benson shall not be included in EBITA.
 
“Effective Date” means January 26, 2006.
 
“Event of Bankruptcy” means, with respect to any Member:
 
(i) the entry of a decree or order for relief by a court having jurisdiction in
the premises in respect of such Member in an involuntary case under the Federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
Federal or state bankruptcy, insolvency or other similar law, appointing a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or similar
official) of such Member or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs and the continuance of any
such decree or order unstayed and in effect for a period of 180 consecutive
days; or
 
(ii) the commencement by such Member of any proceeding seeking a decree, order,
appointment or other relief referred to in clause (i) above, the consent to or
failure to oppose the granting of such relief, or the failure of such Member
generally to pay its debts as such debts become due, or the taking of any action
by such Member in furtherance of any of the foregoing.
 
“Estimated Operating Expenses” means the estimated amount of operating expenses
of the Company for a given Fiscal Year as set forth in the Company’s Operating
Budget (excluding the amount of the Compensation Loan).
 
“Financial Statements” means the balance sheet, profit and loss statement, and
statement of cash flow of the Company, which have been prepared in accordance
with GAAP; however, notwithstanding that certain items of gain or loss may be
considered by GAAP to be extraordinary, such items of gain or loss shall not be
considered extraordinary for purposes of the “Financial Statements” unless
jointly agreed to by the Principals.
 
“Fiscal Year” means the calendar year or such other fiscal year, or shorter
period, as is required by the Code.
 
“GAAP” means generally accepted accounting principles.
 
“Manager” means the chief executive officer of Clark.
 
“Members” means the parties to this Agreement, any Person to whom the parties to
this Agreement may convey an interest in the Company pursuant to Article VIII,
and any Person subsequently admitted to the Company as a substitute or
additional Member in accordance with the terms of this Agreement, and “Member”
means any of the Members.
 
“Modified EBITA” means EBITA calculated to include Required Interest as an
expense against earnings.
 
“Net Capital Transaction Proceeds” means the net proceeds received by the
Company from a Capital Transaction, less transaction expenses attributable
directly to such Capital Transaction,
 
29

--------------------------------------------------------------------------------


 
as agreed to by the Principals jointly, and less the accrued liabilities of the
Company (including any outstanding Working Capital Loans and Acquisition Loans
not assumed by the purchaser pursuant to such Capital Transaction) as of the
date of consummation thereof.
 
“Non-Approving Member” has the meaning set forth in Section 8.06.
 
“Offer” has the meaning set forth in Section 8.07.
 
“Offeree” has the meaning set forth in Section 8.07.
 
“Offered Units” has the meaning set forth in Section 8.03(a).
 
“Operating Budget” means the business plan and budget of the Company prepared
and approved annually by the Principals jointly at least thirty (30) days prior
to the commencement of the next immediate Fiscal Year of the Company, as the
same may be amended from time to time by the Principals jointly.
 
“Operational Shortfall” has the meaning set forth in Section 4.07.
 
“Permanent Disability” is defined in the Benson Employment Agreement.
 
“Person” means any individual, general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative or association, and the heirs, executors, administrators, legal
representatives, successors and assigns of the “Person” when the context so
permits.
 
“Potential Change of Control Period” means the period extending from (A) the
date when both Winsor and Clark are notified that (i) the Company is being
considered for an acquisition by a Person that is not a Member or an Affiliate
of a Member and (ii) such Person has executed some form of confidentiality
agreement with the Company in order to review the Company’s proprietary
financial information, through (B) the earlier of (i) the date on which such
Person ceases to pursue its acquisition of the Company, (ii) the closing date of
the acquisition by such Person, and (iii) 120 days following the notice date
provided in subsection (A)(i) above or such later date as agreed to by Winsor
and Clark.
 
“Principals” means, collectively, (i) the Manager of the Company and (ii) the
President and chief executive officer of the Company.
 
“Public Company” means an Entity which is subject to the reporting requirements
of Section 13(a) of the Securities Exchange Act of 1934, as amended.
 
“Put Formula Value” means, as of the date of exercise of the Put Right, the
value of Winsor’s Units in the Company determined by multiplying 25% by the
product of (a) the trailing Modified EBITA of the Company for the twelve (12)
month period ending with the calendar quarter immediately preceding the calendar
quarter during which such date occurs (or, if shorter, during the period from
the Effective Date to such calendar quarter end, adjusted to reflect the
modified EBITA on the basis of a twelve (12) month period), multiplied by
(b) five (5), provided however if the Put Notice is provided during either the
sixth or seventh year after the Effective Date, the multiple will be six (6) and
if after the seventh year the multiple will be eight (8).
 
“Put Notice” has the meaning set forth in Section 8.05(a)(i).
 
“Put Right” has the meaning set forth in Section 8.05(a)(i).
 
“Report” has the meaning set forth in Section 8.05(c)(ii)(D).
 
30

--------------------------------------------------------------------------------


 
“Required Interest” means the interest paid or accrued for a particular period
with respect to all Working Capital Loans and Acquisition Loans.
 
“Schedule A” means the schedule attached hereto as “Schedule A,” as the same may
be amended from time to time in accordance with the terms of this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Member” has the meaning set forth in Section 8.03(a).
 
“Selling Member’s Notice” has the meaning set forth in Section 8.03(a).
 
“State” means the State of Delaware.
 
“Tag Along Units” has the meaning set forth in Section 8.07.
 
“Take Along Notice” has the meaning set forth in Section 8.06.
 
“Third Appraiser” has the meaning set forth in Section 8.05(c)(ii).
 
“Third Party Offeror” has the meaning set forth in Section 8.06.
 
“Treasury Regulations” means the United States Treasury Regulations promulgated
under the Code, as in effect from time to time. References to a particular
Treasury Regulations section shall include any successor provision under any
federal tax regulations, regardless of how numbered or classified.
 
“Unit” means an interest in the Company held by a Member. The number of Units
held by each Member is as indicated on Schedule A, as it may be amended from
time to time as set forth herein.
 
“Unit Acquisition” has the meaning set forth in Section 8.06.
 
“Weighted Appraisal” has the meaning set forth in Section 8.05(c)(ii).
 
“Working Capital Loans” has the meaning set forth in Section 4.07(a)(ii) hereof.
 
“Winsor” means Winsor Way Associates, Inc., a Massachusetts corporation.
 
“Winsor Distribution” means the amount equal to 25% of the Modified EBITA as
determined either for the Fiscal Year immediately preceding the year in which
the Winsor Distribution is made or for the portion of the current Fiscal Year in
the event of an accelerated “Winsor Distribution” as provided in
Section 3.01(a). In the case where Modified EBITA is zero or negative, the
Winsor Distribution shall be zero. For purposes of clarification, Exhibit C sets
forth hypothetical examples of the method of calculation of the Winsor
Distribution.
 
“Written Consent” means the written consent or approval of the affected Member.
The Company shall deliver, or cause to be delivered, to each affected Member,
reasonable prior written notice of any proposed action the taking of which would
require the Written Consent of such Member pursuant to this Agreement. Each
affected Member shall deliver to the Company written notice of its approval or
disapproval of any such proposed action on or before the tenth (10th) business
day after delivery of the notice from the Company referred to in the preceding
sentence. If any affected Member fails to deliver such notice within such ten
(10) business day period, such proposed action shall be deemed to have been
approved by such Member. All deliveries of writings shall be governed by
Section 11.01.
 
31

--------------------------------------------------------------------------------



EXHIBIT A
 
 
Examples of the method of calculation of the interest accruing on Acquisition
Loans
 
Interest on Acquisition Loans referenced in Section 4.07(b)(ii)
 

 
Year l
 
Year 2
 
Year 3
 
Year 4
 
Year 5
 
 
Clark Acquisition Loan Balance*
6,250,000
30,156,250
60,973,214
95,154,933
131,633,437
(1)
Cost of Capital **
12.0%
12.0%
12.0%
12.0%
12.0%
(2)
Interest Accrued under Acquisition
       Loans ***
750,000
3,618,750
7,316,786
11,418,592
15,796,012
(1)x(2)=(3)



*      The Acquisition Loan Balance includes the FMV of Clark equity at the time
of distribution.
 
**    Cost of Capital is 12% through 12/31/07, and is set at Clark’s Cost of
Capital rate thereafter, which is assumed to be 12% for purposes of this
example.
 
***         Accrued interest is assumed to be distributed to Clark, and is
therefore not added to the acquisition loan balance. Accrued interest begins to
accrue as of the date the Acquisition Loan is provided to the Company. For
purposes of these examples, the Clark Acquisition Loan Balance is treated as if
all of it had been advanced on January 1. In practice, the Clark Acquisition
Loan Balance will grow during the course of a Fiscal Year and interest thereon
will have to be accounted for accordingly based on the adjusting balance.
 


A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
 
Examples of the method of calculation of the Put Formula Value and the Call
Formula Value
 
Put Formula Value referenced in Section 8.05(a)(i)
 

 
Year 1
Year 2
Year 3
Year 4
Year 5
 
Override Income / Carrier Payments
2,000,000
4,293,750
7,405,866
10,732,449
13,627,122
(1)
Acquired Income
1,250,000
6,093,750
12,561,830
20,026,266
28,323,280
(2)
Expense
(4,660,500)
(7,976,050)
(10,377,033)
(12,202,343)
(14,526,474)
(3)
EBITA*
 
(1,410,500)
 
2,411,450
 
9,590,664
 
18,556,372
 
27,423,928
 
sum[(1)to(3)] = (4)
 
Clark Acquisition Loan Balance
6,250,000
30,156,250
60,973,214
95,154,933
131,633,437
(5)
Clark Required Interest (12%)
 
750,000
 
3,618,750
 
7,316,786
 
11,418,592
 
15,796,012
 
(5)x12% = (6)
 
Modified EBITA*
(2,160,500)
(1,207,300)
2,273,878
7,137,780
11,627,915
(4)-(6) = (7)
multiplied by 25%
 
(540,125)
 
(301,825)
 
568,470
 
1,784,445
 
2,906,979
 
(7)x25% = (8)
 
Put Multiple**
5
5
5
5
5
(9)
Put Formula Value
(2,700,625)
(1,509,125)
2,842,348
8,922,225
14,534,894
(8)x(9) = (10)



*      EBITA is calculated as if the put were exercised on 12/31 of a given
year. If the put is exercised during the year, EBITA would be based on the
trailing-twelve-month results at the time of the exercise.
 
**    If the Put Notice during either the sixth or seventh year after the
Effective Date, the multiple will be six (6) and if after the seventh year the
multiple will be eight (8).
 
Call Formula Value referenced in Section 8.05(a)(ii)(A,B,C)
 

 
Year 1
Year 2
Year 3
Year 4
Year 5
 
Override Income / Carrier Payments
2,000,000
4,293,750
7,405,866
10,732,449
13,627,122
(1)
Acquired Income
1,250,000
6,093,750
12,561,830
20,026,266
28,323,280
(2)
Expense
(4,660,500)
(7,976,050)
(10,377,033)
(12,202,343)
(14,526,474)
(3)
EBITA*
(1,410,500)
2,411,450
9,590,664
18,556,372
27,423,928
sum[(1)to(3)]=(4)
multiplied by 25%
 
(352,625)
 
602,863
 
2,397,666
 
4,639,093
 
6,855,982
 
(4)x25%=(5)
 
Call Multiple **
N/A
N/A
3
4
4
(6)
Call Formula Value ***
2,500,000
2,500,000
7,192,998
18,556,372
27,423,928
(5)x(6)=(7)



*      EBITA is calculated as if the call were exercised on 12/31 of a given
year. If the call is exercised during the year, EBITA would be based on the
trailing-twelve-month results at the time of the exercise.
 
**   In the case of a call notice in the sixth year or later after the Effective
Date, the call multiple is five (5) for all years. In case of termination for
cause, the call multiple is five (5) for all years and is applied to Modified
EBITA instead of EBITA.
 
***         In the first two years, the Call Formula Value is $2,500,000.
 
B-1

--------------------------------------------------------------------------------


 
Call Formula Value referenced in Section 8.05(a)(ii)(D) and Section 8.05(b)
 

 
Year 1
Year 2
Year 3
Year 4
Year 5
 
Override Income / Carrier Payments
2,000,000
4,293,750
7,405,866
10,732,449
13,627,122
(1)
Acquired Income
1,250,000
6,093,750
12,561,830
20,026,266
28,323,280
(2)
Expense
(4,660,500)
(7,976,050)
(10,377,033)
(12,202,343)
(14,526,474)
(3)
EBITA*
(1,410,500)
2,411,450
9,590,664
18,556,372
27,423,928
sum[(1)to(3)] = (4)
multiplied by 25%
 
(352,625)
 
602,863
 
2,397,666
 
4,639,093
 
6,855,982
 
(4)x25% = (5)
 
Call Multiple **
N/A
N/A
4
5
5
(6)
Call Formula Value ***
2,500,000
2,500,000
9,590,664
23,195,465
34,279,910
(5)x(6)=(7)



*    EBITA is calculated as if the call were exercised on 12/31 of a given year.
If the call is exercised during the year, EBITA would be based on the
trailing-twelve-month results at the time of the exercise.
 
**    In the case of a call notice in the sixth or seventh year after the
Effective Date it means six (6) and in the case of the call notice in eighth
year after the Effective Date or later it means eight (8). In case of
termination for cause, the call multiple is five (5) for all years and is
applied to Modified EBITA instead of EBITA.
 
***         In the first two years, the Call Formula Value is $2,500,000.
 
B-2

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Example of Winsor Distribution Calculation
 
Winsor Distribution referenced in Section 3.01(a)
 

 
Year 1
 
Year 2
 
Year 3
 
Year 4
 
Year 5
 
 
Override Income / Carrier Payments
2,000,000
4,293,750
7,405,866
10,732,449
13,627,122
(1)
Acquired Income
1,250,000
6,093,750
12,561,830
20,026,266
28,323,280
(2)
Expense
(4,660,500)
(7,976,050)
(10,377,033)
(12,202,343)
(14,526,474)
(3)
EBITA
(1,410,500)
2,411,450
9,590,664
18,556,372
27,423,928
sum[(1)to(3)]= (4)
             
Clark Acquisition Loan Balance *
6,250,000
30,156,250
60,973,214
95,154,933
131,633,437
(5)
Clark Required Interest (12%) **
750,000
3,618,750
7,316,786
11,418,592
15,796,012
(5)x12% =(6)
             
Modified EBITA
(2,160,500)
(1,207,300)
2,273,878
7,137,780
11,627,915
(4)-(6) = (7)
             
Distributable Income
-
-
568,470
1,784,445
2,906,979
(7)x25%=(8)



*      The Acquisition Loan Balance includes the FMV of Clark equity at the time
of distribution.
 
**    The Required Interest is the interest on Acquisition Loans reduced by the
interest on Working Capital Loans.
 
C-1

--------------------------------------------------------------------------------



EXHIBIT D
 
Examples of Winsor Distributions Made in Connection with a Capital Transaction
 
Change of Control Purchase referenced in Section 8.05(c)
 

 
Year 1
Year 2
Year 3
Year 4
Year 5
 
Assumed Enterprise Value
2,500,000
19,300,000
76,700,000
148,500,000
219,400,000
(1)
Clark Working Capital Loans
(2,160,500)
(3,367,800)
(3,367,800)
(3,367,800)
(3,367,800)
(2)
Clark Acquisition Loans
(6,250,000)
(30,156,250)
(60,973,214)
(95,154,933)
(131,633,437)
(3)
Clark unpaid Required Interest
-
-
-
-
-
(4)
Appraised Value
(5,910,500)
(14,224,050)
12,358,986
49,977,267
84,398,763
sum[(l)to(4)] = (5)
             
Benson’s allocation of proceeds *
2,500,000
2,500,000
3,089,746
12,494,317
21,099,691
(5)x25%=(6)



* In the first two years, the proceeds cannot be less than $2,500,000 for a
change in control event.
 
Capital Transaction Purchase (entire LLC is sold) - Determination of Benson’s
proceeds [Section 4.03(b)(i)]
 
loan is assumed by acquiring party
Year 1
Year 2
Year 3
Year 4
Year 5
 
Enterprise Value (excl. loans)
2,500,000
19,300,000
76,700,000
148,500,000
219,400,000
(1)
Clark Working Capital Loans*
(2,160,500)
(3,367,800)
(3,367,800)
(3,367,800)
(3,367,800)
(2)
Clark Acquisition Loans*
(6,250,000)
(30,156,250)
(60,973,214)
(95,154,933)
(131,633,437)
(3)
Clark unpaid Required Interest
-
-
-
-
-
(4)
Purchase Price Received for LLC**
-
(14,224,050)
12,358,986
49,977,267
84,398,763
sum[(1)to(4)] = (5)
             
Benson’s allocation of proceeds ***
2,500,000
2,500,000
3,089,746
12,494,317
21,099,691
(5)x25%=(6)



* Acquisition and Working Capital loans are assumed by acquiring party.
 
** Value offered is calculated as enterprise value less assumed debt, but may
differ depending on circumstances.
 
*** In the first two years, the proceeds cannot be less than $2,500,000 for a
change in control event.
 
Capital Transaction Purchase (sale of single business unit) - Determination of
Benson’s proceeds [Section 4.03(b)(i)]
 
loan is not assumed by acquiring party
Year 1
Year 2
Year 3
Year 4
Year 5
 
Sale proceeds
-
-
4,000,000
-
-
(1)
Clark Working Capital Loans
-
-
-
-
-
(2)
Clark Acquisition Loans
   
(3,000,000)
 
-
(3)
Clark unpaid Required Interest
-
-
(180,000)
-
-
(4)
Net Capital Transaction Proceeds
-
-
820,000
-
-
Sum[(1)to(4)] = (5)
             
Benson’s allocation of proceeds
-
-
205,000
-
-
(5)x25% = (6)





D-1

 
 